Per Curiam : But one and the same question is presented, in each of these cases, by the appellant. These are appeals from the judgment of the county court, against certain lands, for certain special assessments. At the same term, the same collector made his application for judgment against delinquent lands for taxes; but the notice of the application for judgment for taxes, and the notice for the application for judgment for unpaid special assessments, were not one single notice, embracing both matters in one notice, but the notice under which each of these judgments was rendered was a notice separate from the general notice for judgment for unpaid taxes. Appellant, in each of these cases, insists that this is unlawful, and his counsel has made a very elaborate argument to support the proposition that, by law, judgment for unpaid special assessments can only be rendered where the application for judgment rests upon a notice included in the notice given of the application for judgment for unpaid taxes, and constituting a part of such notice. He insists that such collector can not publish several and separate notices of the respective applications. This question was before this court in the case of The People v. Sherman, 83 Ill. 168, and it was there expressly declared that notice in such case can not be held invalid upon the mere ground that it is a notice and application of the county collector, separate and distinct from his application for judgment for State and county taxes. It is there said: “ It may be it would be better, and, no doubt, less expensive, that applications for judgments against delinquent lands for special assessments, and for State and county taxes, should be by one notice, but we do not understand any provision of law has made it imperative.” Seeing no reason to change our views, these judgments must be affirmed. Judgments affirmed.